United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                             Nos. 04-1065/04-1066
                                 ___________

Michael Woods,                       *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeals from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri
DaimlerChrysler Corporation,         *
                                     *
           Defendant-Appellee.       *
                                ___________

                           Submitted: January 10, 2005
                              Filed: June 7, 2005
                               ___________

Before LOKEN, Chief Judge, MORRIS SHEPPARD ARNOLD and MURPHY,
Circuit Judges.
                            ___________

MURPHY, Circuit Judge.

       After Michael Woods was terminated by DaimlerChrysler Corporation for
unexcused absences from work, he filed this action alleging that his discharge
violated the Family and Medical Leave Act (FMLA). DaimlerChrysler moved for
summary judgment, contending that Woods had not established a prima facie case
under the Act and that his claim was untimely under a clause in their employment
agreement. Woods moved for partial summary judgment to strike the company's
contractual defense. The district court1 granted both motions, and judgment was
entered in favor of DaimlerChrysler. Both parties appeal. We affirm the judgment.

                                           I.

       In June 1999 Michael Woods was hired as an Industrial Engineering
Supervisor at DaimlerChrysler's North Assembly Plant in Fenton, Missouri. After
more than a year with the company, Woods was transferred to a lower ranked leader
position in the assembly department and after that to Production Facilitator. This last
transfer shifted him to evening hours; Woods viewed it as a demotion and conflict
with his family life. Woods remained a Production Facilitator for the remainder of
his employment with DaimlerChrysler, however, working first in the final assembly
area and ultimately in the plant's trim department. He worked under a number of
different supervisors; the last was Area Manager Sheila Franklin.

       On Friday March 16, 2001, Sheila Franklin was working with some production
facilitators to solve a problem with the assembly line when she noticed that Woods
was not on the production floor. She subsequently saw him near his cubicle where
Woods told her there had been nothing for him to do on the line. Franklin instructed
him to assist another manager in a different part of the facility, but she learned later
in the evening that he had not communicated with that manager and could not be
located within the plant.

       Woods does not dispute that on March 16 he left work without authorization
four hours before the end of his shift. Under DaimlerChrysler Standards of Conduct,
an employee's "[u]nexcused absence or tardiness from plant or workstation"
constitutes grounds for discipline "up to and including discharge." Standard 3. An


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                          -2-
                                           2
employee is not to leave his "work station, office or plant during working hours
without permission or fail[] to return to work after lunch or relief without
permission," and can be discharged for noncompliance. Standard 4. Woods says the
reason he left work in the middle of his shift on March 16 was that he did not have
a work assignment and he knew other employees were being laid off. He admits that
Franklin had ordered him to assist another manager, but he contends he was unable
to locate that person or anyone else who could provide him work. He acknowledges
that after the March 16 incident, the plant Operations Manager told him that another
unauthorized departure during work hours would be grounds for termination.

       Five weeks later on Friday April 20, Woods again left work without
permission. He alleges that on that evening Franklin was overly demanding,
expecting him to address numerous quality defects on the production line and
pressing him to complete paperwork with over forty trim department employees.
When she walked through his area and noticed pieces of cardboard lying on the
production floor, Franklin asked why he had not removed the trash. Woods told her
he had not seen it because he had been gathering employee signatures. Franklin
responded that Woods would not likely have been able to see the cardboard from
inside his cubicle.

      Woods considered Franklin's remark "tremendously unfair and inappropriate"
and he testified in his deposition in this lawsuit that he had to get "out of there
because she had me so upset." He described his reaction to her comment in the same
deposition:
      the lights went out and I felt like I was going to explode and either
      throttle her or have a heart attack or a stroke myself.... I just couldn't
      think straight. I was so upset.... I felt like I'd either throttle her or...hurt
      myself.
There is evidence that he deposited his radio in Franklin's office before leaving the
plant and that he told several employees that he "couldn't take it anymore" and had

                                            -3-
                                             3
to leave or he would do something to Franklin. He did not seek permission to leave
work from any supervisor, tell any manager he was leaving, or seek help at the plant's
medical clinic.

       Woods left approximately one and a half hours before the end of his shift,
drove home, removed his contact lenses, and went to bed. He did not tell his wife
about the incident that evening and he does not recall mentioning it to her over the
weekend. He says he called his physician's office on Saturday but was unable to get
an appointment until Monday afternoon, April 23. Woods recalls behaving normally
over the weekend, and his wife apparently noticed nothing unusual. He says that by
Monday he felt more depressed than anxious, "worried about what [he] needed to do
or whether it was safe for [him] to go back to work."

       On Monday, April 23, Woods left a voicemail message around 6:00 a.m. for
Michele Wyatt, Human Resources (HR) Administration Supervisor, saying that he
would be seeing a physician that afternoon. He saw Dr. Edward Heidbrier then and
received a prescription for an antidepressant and anxiety medication. Although
Woods apparently did not have the prescriptions filled, he did use some physician
samples of the antidepressant. The doctor gave him a note which Woods mailed the
next day; DaimlerChrysler records show it was received on April 30. The doctor's
entire message was that "Mr. Woods has been advised to remain off of work pending
further evaluation and treatment. He is to follow up with me in 1 week."

      On Tuesday morning around 6:00 a.m., Woods left Wyatt a second brief
voicemail message, reporting that he had seen his physician and would be mailing his
note. Neither in this voicemail message nor the first did Woods give any information
about what might be wrong with him or why he had been advised not to work. Wyatt
nevertheless prepared a Salary Lost Time Report indicating that Woods would be
absent on a “Disability Absence Plan” beginning April 23 for an “unknown” illness.
The “return to work date” was left blank.

                                         -4-
                                          4
      Senior HR Manager Ron Wander wrote to Woods about his absence on
Tuesday April 24, the day of the second 6:00 a.m. voicemail. In this letter Wander
told Woods:
      It is the employee’s responsibility to follow DaimlerChrysler’s
      Standards of Conduct. You were scheduled to work on Friday, April
      20th and left the plant without permission. Your absence from the plant
      is unsubstantiated and unauthorized.
      You must report immediately to Michele Wyatt on or before Friday,
      April 27, 2001. Failure to do so shall result in disciplinary action up to
      and including discharge.
Woods received the letter on April 27, the day set by Wander as the deadline to report
to Wyatt. Despite the letter's threat of discharge for noncompliance, Woods made no
attempt to report to Wyatt as directed or to contact her about it. He says he thought
he had already done enough by leaving the two voicemail messages and mailing the
doctor note, but he did nothing to confirm that or to clarify what was expected of him.

       On April 30 he wrote a letter to Wander saying that he had left work early on
April 20 because he "was so stressed that I felt my health and well-being were at
risk." He indicated he wanted to continue working for the company "in a role that is
healthy and rewarding for myself, my family, and the corporation," but he did not
indicate when he planned to resume work. Instead he said that he would "like to meet
with the appropriate person(s) on the morning of Monday, May 7, 2001 to discuss my
future with the corporation." He enclosed another copy of the previously forwarded
note from Dr. Heidbrier, along with a second note from him dated April 30 which
stated only that "Mr. Woods is advised to remain off work until 5/6/01." He also
enclosed a March 28, 2001 note from Dr. Michael Borts, which had been written after
Woods' first unexcused absence from work. In that note Dr. Borts said Woods
suffered from chronic sinusitis and should avoid irritants such as cigarette smoke; it
is not clear from the record whether this note had previously been submitted to the
company.


                                         -5-
                                          5
      Woods returned to the plant on May 7 for the first time after his early departure
on April 20. He talked to HR Manager Ron Wander and Michele Wyatt, again
recounting why he had left work but offering no substantiation for his excuse or
documentation that his continued absence was due to a serious health condition.
Wander then gave Woods a letter informing him that he was being suspended pending
further investigation, for having left work on March 16 and April 20 without
permission in violation of the company Standards of Conduct 3 and 4. Wander told
Woods that he would be notified when the company had completed its inquiry into
the matter.

       Later that day, Woods wrote another letter to Wander. In this letter he said that
he had left work on April 20 in a "state that precluded rational consideration of other
options" and that the "same state of mental and physical distress prompted [his]
physician to immediately prescribe medical treatment combined with time away from
the workplace upon seeing him as early as his schedule permitted on Monday, April
23, 2001." He asked for "regular layoff benefits" if there were "no longer a
position...in which [his] skills and values may be utilized."

       Although Wander had informed Woods that the company would be conducting
an investigation into his unauthorized absences during his suspension, Woods made
no further attempt to substantiate his proffered excuse or to request FMLA leave. He
never submitted a statement from a doctor identifying any type of medical treatment
or physical or mental health condition which required his absence from work or made
him unable to perform the functions of his job.

       On May 18 Ron Wander wrote to Woods again, this time informing him that
DaimlerChrysler’s investigation had been completed and that his suspension was
"being changed to a discharge effective today," for violation of Standards of Conduct
3 and 4. Wander also enclosed a statement of benefits and told Woods he must turn
in his leased vehicle and other company property.

                                          -6-
                                           6
       Woods engaged an attorney who wrote to Wander on June 1, alleging that his
client had been discharged in violation of the FMLA but seeking an "amicable
resolution." On July 13 counsel wrote again to indicate Woods would file suit unless
he were contacted about settlement. The company indicated on August 7 that it
would look into the case and respond again in one week. One month later
DaimlerChrysler said it had not yet evaluated the matter, and Woods' attorney left a
message on October 5 again threatening litigation. Corporate counsel responded on
October 8 that Woods' termination might be converted to an involuntary layoff with
the benefits of that status and sent information the next day regarding layoff benefits.
Counsel for Woods responded by letters on October 22 and November 13 and by
phone on January 7, 2002. Then on January 25, DaimlerChrysler requested specific
documentation regarding Woods' period of employment, his compensation and
benefits, and any health care payments he had made. The letter indicated that the
company might agree to change his separation code and reinstate his health care
benefits to May 2001, but the author did not have the "impression that payment was
being considered in settlement." Woods' lawyer did not respond.

                                          II.

      New counsel was later retained by Woods, and this action was filed on June 6,
2002. In his complaint Woods alleged that from April 20, 2001 to May 7, 2001 he
had suffered from a serious health condition making him unable to perform the
functions of his position and that DaimlerChrysler’s failure to restore him to his
former position or its equivalent on May 7 violated the Family and Medical Leave
Act, 29 U.S.C. §§ 2601-2654. He sought lost wages and benefits with interest,
liquidated damages, fees and costs, but he did not request reinstatement.

       DaimlerChrysler moved for summary judgment, arguing that Woods' claim was
barred by a clause in their employment agreement. That clause states that any claim
arising from employment must be filed "no more than six...months after the date of

                                          -7-
                                           7
the employment action that is the subject of the claim or lawsuit." The district court
denied the motion on the grounds that the company was estopped from asserting the
clause as a defense because it had engaged in settlement discussions about Woods'
claim for more than six months after his termination. DaimlerChrysler's motion for
reconsideration and its petition to this court for writ of mandamus were denied.

       After further development of the case, DaimlerChrysler filed another motion
for summary judgment and Woods moved for partial summary judgment.
DaimlerChrysler asserted that Woods had never requested FMLA leave, that he had
not suffered from a serious health condition, and that he had produced no evidence
that he was terminated for attempting to obtain FMLA leave. It again raised the six
month clause in the employment agreement, and Woods in turn sought dismissal of
that defense. Woods argued both that the company was estopped from asserting the
clause as a defense because it had engaged him in settlement discussions beyond the
six month period and that the clause was unenforceable under the FMLA.

       The district court granted the motions. In granting Woods' motion, it
referenced its earlier ruling that DaimlerChrysler was estopped from raising the
contractual limitations defense and also concluded that the limitations clause
impermissibly interfered with employee rights under the FMLA. In support of the
latter conclusion it cited federal regulations. See 29 C.F.R. § 825.220(a)(1)
(employers "prohibited from interfering with, restraining, or denying the exercise of
(or attempts to exercise) any rights provided by the Act."); id. § 825.220(d)
("Employees cannot waive, nor may employers induce employees to waive, their
rights under FMLA.").

       In ruling on DaimlerChrysler's motion, the court observed that although the
FMLA entitles employees to medical leave for serious health conditions, it requires
that they give employers adequate notice of their need for leave. The court concluded
that Woods had failed to give the company adequate notice of a need for FMLA

                                         -8-
                                          8
leave. He had never informed it of any medical problem and gave no indication that
he was having a medical emergency before leaving on April 20. Despite having been
warned about unauthorized absences after the March 16 incident, he made no attempt
to contact the company during the weekend following his departure and failed to
request leave in his April 23 voicemail.

       Both parties appeal. Woods contends that it was reasonable for him to leave
the plant on April 20 without permission from his supervisor because he was in an
irrational state but that he did speak with two other employees supervised by Sheila
Franklin. Woods asserts that the phone messages he left for Michele Wyatt on the
first and second business days after his unauthorized absence were timely and
adequately informed the company that he needed FMLA leave. He also points to the
two notes from Dr. Heidbrier and his own letter to Wander on April 30. In response
to DaimlerChrysler's cross appeal, Woods argues that the contractual limitations
clause impermissibly interferes with FMLA rights, that Missouri prohibits parties
from shortening statutory limitations periods by contract, and that DaimlerChrysler
is estopped from relying on the clause because it engaged in settlement discussions
beyond the six month filing period set by the employment agreement.

        DaimlerChrysler maintains that Woods was terminated for his unauthorized
absences in violation of company standards of conduct, not because he requested
medical leave. It points out that he had been warned after his first unexcused absence
on March 16 that he would face discharge if it were to happen again. It also argues
that Woods failed to give it sufficient notice that he wanted FMLA leave. It asserts
that it would have been practicable for Woods to tell Franklin on April 20 that he
needed leave while he was speaking with her. He had the presence of mind at that
time to tell her why he had not picked up the cardboard, to return paperwork to her,
to gather his things and deposit his radio in her office, to talk with several other
employees, to drive home, and to remove his contacts before going to bed.
DaimlerChrysler argues that Woods has also not shown he was unable to provide

                                         -9-
                                          9
some kind of notice during the following weekend, and that his voicemail messages
for Wyatt did not contain sufficient information to put it on notice that he needed
FMLA leave. Moreover, Woods has not shown he suffered from a qualifying serious
health condition. In its cross appeal, DaimlerChrysler argues that the contractual
limitations clause does not impermissibly interfere with Woods' substantive rights
under the FMLA and that his estoppel claim should fail because he has not shown
affirmative misconduct by the company.

                                         III.

      We review a grant of summary judgment de novo. Gentry v. Georgia-Pac. Co.,
250 F.3d 646, 649 (8th Cir. 2001). Summary judgment is appropriate if viewing the
record in the light most favorable to the nonmoving party, there are no genuine issues
of material fact and the moving party is entitled to judgment as a matter of law. See
Fed.R.Civ.P. 56(c); Smith v. Ashland, Inc., 250 F.3d 1167, 1171 (8th Cir. 2001). An
issue of fact is genuine when "a reasonable jury could return a verdict for the
nonmoving party" on the question. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986). We may affirm the district court's grant of summary judgment on any
ground supported by the record. Gamradt v. Federal Laboratories, Inc., 380 F.3d 416,
419 (8th Cir. 2004).

       Under the FMLA a covered employee may have up to twelve weeks of leave
during any twelve month period if the employee is suffering from a "serious health
condition" which makes him "unable to perform the functions of [his] position." 29
U.S.C. § 2612(a)(1)(D); 29 C.F.R. § 825.114(a)(2)(i). A serious health condition is
one which requires "inpatient care in a hospital, hospice, or residential medical care
facility" or continuing treatment by a health care provider. 29 U.S.C. § 2611(11).
The continuing treatment test for a serious health condition is met if an employee is
incapacitated by "an illness, injury, impairment, or physical or mental condition" for



                                        -10-
                                         10
more than three consecutive days and for which he is treated by a health care provider
on two or more occasions. 29 C.F.R. § 825.114(a)(2)(i).

      In enacting the FMLA Congress did not intend to cover leave for "short-term
conditions for which treatment and recovery are very brief." See Martyszenko v.
Safeway, Inc., 120 F.3d 120, 123 (8th Cir. 1997) (quoting S.Rep. No. 103-3, at 28
(1993)). Only absences "attributable to...serious health conditions" are protected.
Spangler v. Federal Home Loan Bank of Des Moines, 278 F.3d 847, 853 (8th Cir.
2002). Examples of conditions which would ordinarily not be covered include "the
common cold, the flu, ear aches, upset stomach, minor ulcers, [and] headaches other
than migraine." 29 C.F.R. § 825.114(c).

       In order to benefit from the protections of the statute, an employee must
provide his employer with enough information to show that he may need FMLA
leave. Thorson v. Gemini, Inc., 205 F.3d 370, 381 (8th Cir. 2000) (quoting Browning
v. Liberty Mut. Ins. Co., 178 F.3d 1043, 1049 (8th Cir. 1999)); 29 C.F.R. §§
825.302(c), 825.303(b). Although the employee need not name the statute, Thorson,
205 F.3d at 381, he must provide information to suggest that his health condition
could be serious. Collins v. NTN-Bower Corp., 272 F.3d 1006, 1009 (7th Cir. 2001).
Employees thus have an "affirmative duty to indicate both the need and the reason for
the leave," and must let employers know when they anticipate returning to their
position. Sanders v. May Dep't Stores Co., 315 F.3d 940, 944 (8th Cir. 2003); 29
C.F.R. § 825.302(c).

       The FMLA also requires that an employee's notice be timely in order for his
leave to be covered by the Act. The statute demands "such notice as is practicable"
unless the need for medical leave is foreseeable, when thirty days advance notice
must be given. 29 U.S.C. § 2612(e)(2)(B); 29 C.F.R. § 825.303(a). As soon as
practicable means "as soon as both possible and practical, taking into account all of
the facts and circumstances in the individual case." 29 C.F.R. § 825.302(b). At a

                                        -11-
                                         11
minimum, notice is to be given within "one or two working days of learning of the
need for leave, except in extraordinary circumstances where such notice is not
feasible." Id. § 825.303(a).

       A claim under the FMLA cannot succeed unless the plaintiff can show that he
gave his employer adequate and timely notice of his need for leave, and an employer
has the right to request supporting information from the employee. See Carter v. Ford
Motor Co., 121 F.3d 1146, 1148 (8th Cir. 1997). One example of inadequate notice
can be seen in Carter. After the plaintiff made two phone calls saying he was out
"sick," his employer wrote him a letter ordering him to report for work or justify his
absence within five days or face discharge. 121 F.3d at 1147. At the expiration of
the five day period the plaintiff was terminated because he had not supplied further
justification and had only requested "sick leave," entitling his employer to summary
judgment because it had been offered insufficient information about why the plaintiff
was absent and when he would return to work. Id. at 1147-48. Similarly in Collins,
an employee with a "spotty attendance record" was discharged after being absent for
two days and calling in "sick." 272 F.3d at 1007. Summary judgment for the
employer was proper since only after initiating litigation had the plaintiff explained
that she had needed leave due to clinical depression. Id. at 1008. The message that
she was sick was inadequate notice because it offered no information to suggest that
she was suffering from a serious health condition or when she would "return to
work." Id. at 1008-09.

      Because the FMLA was intended to permit "reasonable leave for medical
reasons...in a manner that accommodates the legitimate interests of employers," 29
U.S.C. § 2601(b)(2)-(3), employers are entitled to require absent employees to furnish
reports on their "status and intention...to return to work" and verification of an
employee's claimed need for medical leave. Id. §§ 2613, 2614(a)(5). They may
require certification from a health care provider that "the employee is unable to



                                        -12-
                                         12
perform the functions of [his] position" and will remain unable to work for an
estimated period of time due to specific "medical facts." Id. § 2613(b).

       Employees who show they qualify for FMLA leave are entitled to be restored
to their positions or the equivalent upon returning to work. 29 U.S.C. § 2614(a)(1).
Employees who fail to comply with legitimate reporting requirements set by their
employers are not entitled to reinstatement, however, id. § 2614(a)(5), nor are
employees who were subject to discharge for reasons other than their requests for
FMLA leave. Throneberry v. McGehee Desha County Hosp., 403 F.3d 972, 977-78
(8th Cir. 2005) (citing 29 U.S.C. § 2614(a)(3)(B)).

                                         IV.

       In this case the district court granted summary judgment to DaimlerChrysler
on the grounds that Woods had not shown that he gave adequate and timely notice
that he needed FMLA leave. In analyzing that issue the district court focused on
whether it was possible or practical for Woods to have given notice before he left
work on April 20 and whether his voicemail message on April 23 was sufficient
notice. We need not narrow our focus to that limited time period on our de novo
review of the record, however, because DaimlerChrysler gave Woods further
opportunity to provide substantiation for his unauthorized absence.

        DaimlerChrysler did not deny Woods FMLA leave or discharge him after his
initial communications. Instead, Michele Wyatt prepared a report indicating that he
was absent due to an unknown illness and HR Manager Ron Wander wrote him a
letter indicating that his absence was regarded as unsubstantiated and that he should
report immediately about it. If he wanted FMLA leave, Woods had the responsibility
to give notice "as soon as both possible and practical" that a serious health condition
caused his absence. Sanders, 315 F.3d at 944 (employee must "indicate both the need
and the reason for the leave"); Collins, 272 F.3d at 1009 (employee must provide

                                         -13-
                                          13
information suggesting his condition is serious); 29 C.F.R. §§ 825.302(b)-(c),
825.303(b). DaimlerChrysler was entitled under the FMLA to seek further
information with specific medical facts and verification of its employee's request for
leave. See 29 U.S.C. §§ 2613(a), 2614(a)(5).

       Wander's April 24 letter was sent after Woods had left his two 6:00 a.m.
voicemail messages stating that he was seeing a doctor and would be forwarding his
note. In his letter Wander cited Woods' "unsubstantiated and unauthorized" absence
from work on April 20 and his responsibility to conform to the company Standards
of Conduct, and he also ordered Woods to report to Wyatt by April 27. Even though
Woods received the letter by the reporting deadline, he did not contact Michele Wyatt
and never provided substantiation of a need for FMLA qualifying leave. Woods took
no immediate action to supplement his abbreviated voicemail messages or the initial
doctor note which only mentioned "evaluation and treatment."

       Woods chose to respond by writing Wander on April 30 to say he had left work
ten days before because he was stressed and felt his health was at risk, but he
provided no information to indicate that his absence was due to a serious health
condition. He also failed to say when he would return to his position, if at all, but
only that he would like to discuss a "healthy and rewarding" role at the company. See
Collins, 272 F.3d at 1009 (employers must be notified "when a given employee will
return to work"); 29 C.F.R. § 825.302(c) (notice of leave's timing and duration
required). The enclosed second note from Dr. Heidbrier merely stated that Woods
had been "advised to remain off work until 5/6/01," again offering no diagnosis and
no mention of a serious health condition making him "unable to perform the functions
of [his] position." 29 U.S.C. § 2612(a)(1)(D).

      During his appearance at the plant on May 7, Woods offered no additional
information or substantiation to show his absence was because of a serious health
condition making him unable to work. Even though he was given a letter on May 7

                                        -14-
                                         14
informing him that he was "being suspended immediately until further investigation"
and that his continued employment turned on the outcome of that investigation,
Woods failed to provide more information or verification about any serious health
condition up to the time of his discharge on May 18. Although his doctor later
testified in a deposition that he had "felt [Woods] was having a sort of an anxiety
reaction state or anxious depression that was probably related to, or culminated with
the stress at work," no such statement was furnished to DaimlerChrysler while Woods
was employed there. The record shows that Woods was able to communicate with
DaimlerChrysler during his absence and to twice visit a doctor, but that he has not
produced evidence that he gave adequate or timely notice to his employer of a need
for FMLA leave. See 29 C.F.R. § 825.303(a) (notice must be given to the employer
"as soon as both possible and practical, taking into account all of the facts and
circumstances in the individual case").

       Woods' failure to submit adequate information to his employer to indicate he
had a qualifying medical condition distinguishes his claim from the cases on which
he relies. In Stekloff v. St. John's Mercy Health Systems, 218 F.3d 858 (8th Cir.
2000), another employee upset with her supervisor left work, but before she departed
she told her supervisor that she was too distraught to remain, contacted her doctor
who gave her a note recommending that she not return to work for two weeks, and
left that note in her supervisor's mailbox. Id. at 859. Her employer gave her no
notice that it considered her absence unsubstantiated before discharging her. Id. In
contrast, Woods left work without any notice to his supervisor and later failed to
substantiate that he suffered from a serious health condition after being given an
opportunity to do so. Unlike the situation in Spangler, where the employer had
"ample knowledge" that the plaintiff suffered from depression and had previously had
medical leave, 278 F.3d at 852-53, DaimlerChrysler had no knowledge of any serious
health condition suffered by Woods. It was aware, however, that he had been absent
without permission or explanation twice in a five week period.



                                        -15-
                                         15
       Thorson is another FMLA case cited by Woods, but it does not support his
position. As we pointed out there, that employer might have been entitled to
summary judgment "had it availed itself of the protections provided" by the FMLA.
205 F.3d at 382. These protections include the right of employers to request a
medical diagnosis from a health care provider, a statement that the employee is unable
to perform the functions required by the job, and information about the duration of
the employee's absence. Id. at 381. In contrast to the employer in Thorson,
DaimlerChrysler did avail itself of its statutory rights by demanding substantiation
and reporting from Woods in its April 24 letter.

       Cases in which plaintiffs failed to make out an FMLA case for lack of adequate
and timely notice are instructive here. Similar to the notes submitted by the
unsuccessful plaintiff in Bailey,172 F.3d at 1042-46, the doctor notes furnished by
Woods did not specify any serious health condition preventing him from performing
his work or the duration of his absence, and Woods presented no evidence that it
would have been impracticable to provide more detailed information after he was
notified by DaimlerChrysler that his absence was unsubstantiated. The notes Woods
submitted merely said he was advised to remain off work without saying why and
only referred to unspecified evaluation and treatment. Like the employee in Carter,
121 F.3d at 1147-48, Woods failed to comply with the employer's expressed need for
information substantiating his absence and never informed DaimlerChrysler of any
diagnosis of anxiety and depression. Woods is also like the employee in Collins, who
did not provide her employer with information “imply[ing] a ‘serious health
condition’” or an indication of when he would return to work. See 272 F.3d at 1008.

       Woods admits that DaimlerChrysler gave him notice after his March 16, 2001
unauthorized absence from work that he could be discharged if it occurred again.
Nonetheless, on April 20, 2001 he again left before the end of his shift without notice
or permission. Although he was given time to substantiate that he needed FMLA
leave, he never submitted any verification that he had a serious health condition

                                         -16-
                                          16
making him unable to perform the functions of his job. We conclude that Woods has
failed to make out a prima facie case under the FMLA and that he has failed to make
a showing that he was discharged for requesting FMLA leave rather than for his
employer's stated reason (absence from work on March 16 and April 20 without
authorization in violation of Standards of Conduct 3 and 4). See Throneberry, 403
F.3d at 977-78 (permissible for employer to discharge for cause an employee entitled
to FMLA leave).

       For these reasons the district court did not err in granting summary judgment
to DaimlerChrysler, and we need not address the issues relating to the contractual
limitations clause. Accordingly, the judgment in favor of DaimlerChrysler is
affirmed.

                          ________________________




                                       -17-
                                        17